CaSe: 1217-md-02804-DAP DOC #Z 1122 Filed: 11/13/18 1 Of11. Page|D #Z 27591

UNITED STA'I`ES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

 

EASTERN DlVISI()N
IN RE: NA'I`IONAL PRESCRIPTION MDL No. 2804
OPIATE LI'I`IGA'I`ION
'l`his document relates to: Hon. Dan Aaron Polster
Track One Cases

 

 

DISTRIBUTOR ANI) PHARMACY DEFENDANTS’
PAR'I`IAL OBJECTION TO I)ISCOVERY RULING N(). 7

Distributor and Pharrnacy Dcfendants object in part to Special Master Cohen’s Discovery
Ruling No. 7, ECF No. 1051 (Oct. 21, 2018) (the “Ruling”), and request that the Court amend
the Ruling to strike the following limitation to the Ruling; “The Special Master adds that
` plaintiffs’ answer to this contention interrogatory does not limit their experts from using different
criteria to identify suspicious orders, and therefore from concluding that there exist suspicious

111

erders in addition to those identified by plaintiffs in their response Ruling at 6.

Distributors’ interrogatory No. 23 and Phannaey Defendants’ Interrogatory No. 7 asked
Plaintiffs to identify the pharmacy orders they allege were “suspicious” and to articulate the
criteria used to identify such orders Distributors and Pharmacy Defendants need this

information now, not later, so they can take measures needed to prepare their defenses, including

pursuing appropriate discovery regarding the legitimacy of the challenged orders Special

 

k Defendants ArnerisoureeBergen Drug Corporation, Cardinal Heaith, lnc., McKessen

Corporation, Anda, Inc., and H.D. Srnith, LLC (“Distributors”) and Walgreens, Rite Aid of
Maryiand, CVS, and Walrnart (“Pharntacy Defendants”) make this O’ojeetion pursuant to
Federai Ruie of Civil Proeedure 53(t`)(2) and Paragraph II.D of this Court’s Appointrnent
Order, ECF No. 69 (Jan. 11, 2018).

CaSe: 1217-md-O2804-DAP DOC #Z 1122 Filed: 11/13/18 2 Of 11. Page|D #Z 27592

Master Cohen therefore correctly ordered Piaintiffs to respond to the interrogatories (in a slightly
modified form).

The Speeial Master’s ruling aiso stated that Plaintiffs’ answers “do[] not limit their
experts from using different criteria to identify suspicious orders, and therefore from concluding
that there exist suspicious orders in addition to those identified by plaintiffs in their response."
Ruling at 6. This proviso has the unintended consequence of undercutting the ruiing. If
Plaintiffs’ experts may use different criteria to identify different “suspieious” orders in February
2019, after the close of fact diseovery, then any discovery or other preparation Defendants
undertake now-whieh will be time-consuming, burdensome and expensive-may be rendered
incomplete or pointless in whole or in part.

The proviso, by its nature, also invites gamesmanship. lf the experts may substitute a
different answer based on different criteria later, then Plaintiffs have an incentive now to over~
identify suspicious orders, or identify the wrong orders, through a method they have no real
intent to use at trial. This is not mere speculation Indeed, in the answers given to lnterrogatory
Nurnber 23 pursuant to the Ruling, Plaintiffs have provided meaningiess infonnation. Plaintiffs
have identified five sets of general criteria which they contend could potentialty be used for
identifying suspicious orders Then they have taken one set and derived three “rnethods"' from it
for actually identifying suspicious orders, each of which yields vastly different resuits. Under
Method 1, for exainple, Plaintiffs assert that - of the total shipped orders of Oxyeodone
within Cleveland by one distributor were suspicious; but under Method 3, Plaintiffs assert that
- of the total shipped orders of the same drug, by the same distributor, in the same

geographic area were suspicious In other words, Plaintift`s allege that either - or - of that

CaSe: 1217-md-O2804-DAP DOC #Z 1122 Filed: 11/13/18 3 Of 11. Page|D #Z 27593

distributor’s Oxyeodone orders were suspicious2 'fhat is about as helpful as answering that the
number of suspicious orders was “a little” or “a lot.”
BACKGROUND
Distributor Defendants’ Interrogatory No. 23 asked Plaintiffs to identify the suspicious
orders they believe that Distributors shipped:

Identify each Suspicious Order that you believe was shipped to
Your geographic area by a Distributor Defendant during the time
period for which you seek damages in this lawsuit. For each order,
identify the date the order was shipped, the medication shipped, the
number of dosage units shipped, the number of dosage units that
you contend would have been permissible to ship, the reason you
believe the order was suspicious, the Distributor Defendant that
shipped the allegedly Suspicious Order, and the person or entity
that placed the order3

fhc Pharmaey Defendants’ Inten'ogatory 7 sought similar information:

Identify all Suspicious Orders for Prescription Opioids shipped by
any Nationai Retail Pharmacy Defendant in Your geographic area
during the Relevant Time Period, including for each the name and
location of the pharmacy that piaeed the order, the distributor to
whom it was placed, the respective dates that it was placed and
shipped, the manufacturer, name and amount of the medication
that was ordered and shipped, and the reason(s) why the order was
suspicious4

 

2 Method 2 alleges that _ of these same orders were suspicious Defendants intend to
take appropriate action to address these evasive answers and will raise the matter with
Speciai Master Cohen as necessaryv

interrogatory No. 23, Distributor Defendants’ 4th Set of Intcrrogatories to Plaintiffs (Aug. i,
2018) at 3 (Ex. A)-

lnterrogatory No. 7, Pharmacy Defendants’ lst Set of Interrogatories to Plaintiffs (June 2l,
2018) at 4 (Ex. B).

CaSe: 1217-md-O2804-DAP DOC #Z 1122 Filed: 11/13/18 4 Of 11. Page|D #Z 27594

Plaintiffs initially provided no substantive response to Interrogatory No. 23. Only
Cuyahoga and Sumrnit Counties provided information responsive to interrogatory No. 7, and
they merely listed high-dispensing pharmacies and failed to identify suspicions orders5

After efforts to meet and confer failed, the Pharmacy Defendants moved to compel on
September 24.6 Distribntors filed a supporting letter-brief on Octoher 4.7 Plaintil`fs did not deny
that they could identify suspicious orders; rather, they claimed that they should be permitted to
avoid doing so until expert reports are due. As Distributors explained, however, the
identification of “suspicious” orders is a starting point for further critical discovery:

The identification of allegedly suspicious orders will be the
springboard t`or discovery by Distributor Defenda;nts. That
discovery will be of at least three types: (l) discovery from the
pharmacies that placed the allegedly suspicious orders to show that
the orders were not, in fact, suspicious; (2) discovery from the
DEA and other regulators to show that they would not have acted
even had the order been reported; and (3) discovery to show that
the order, even if “suspicious” per certain factors identified in the

regulation, cannot bc traced to diversion that harmed Plaintift`s.8

For this reason, Distributors argued that, ‘“[u]nless Plaintiffs are required to identify all orders
that are at issue in this case now, Distributor Defendants will be denied a fair opportunity to
defend against Plaintiffs’ claiins.”9

In his Ruling, Spccial Mastcr Cohen noted that “(l) plaintiffs have analyzed the ARCOS

data and, to a large degree, identified orders they would contend at trial are suspicious; and

 

5 2018.09.24 Letter from K. Stoffelmayr to Special Master Cohen at 3 (Ex. C).
6 See ial at 3-4.

l See 2018.10.04 Letter from E. Mainigi to Special l\/iaster Cohen (Ex. D)i

3 Id. at l.

9 Id. at 2-3.

'CaSe: 1217-md-O2804-DAP DOC #Z 1122 Filed: 11/13/18 5 Of 11. Page|D #Z 27595

(2) they can produce this information to defendants.”l@ This determination meant that answers
were long overdue Special Master Cohen therefore ordered Plaintiffs to answer an interrogatory
of his own drafting that combined and slightly modified interrogatory Nos. 23 and 7:

identify each Suspicious ()rder for Prescription Opioid,s that you

contend was shipped to Your geographic area by any National

Retail Pharmacy Defendant or Distributor Del"endant during the

Relevant Tiine Period. For each order, identify the date the order

was shipped, the manufacturer, name, and amount of the

medication that was shipped, the name of the defendant that

shipped the order, and the name and location of the person or

entity that placed the order. Furthermorc, explain the criteria you
used to identify these Suspicious Orders.

Ruling at 6. But the Special l\/iaster added a proviso that created an unintended escape hatch for
Plaintit`fs to avoid their obligations: “plaintit`fs’ answer to this contention interrogatory does not
limit their experts from using different criteria to identify suspicious orders, and therefore from
concluding that there exist suspicious orders in addition to those identified by plaintiffs in their
response.” Id.

Plaintiffs responded to the revised interrogatory on Octobcr 31 by identifying tive sets of
criteria for “suspicious” ordersll ln Exhibit A to Plaintit`t`s’ Responsc, which purported to
identify the orders they contend were suspicious, Plaintiffs selected one set of criteria and used

those criteria to fashion three methodologies, each of which produced strikingly different

 

results12 Depending on the methodology,

 

_ Plaintiifs applied the same methodologies and produced a similar

 

m Ruling at 5-6.

 

CaSe: 1217-md-O2804-DAP DOC #Z 1122 Filed: 11/13/18 6 Of 11. Page|D #Z 27596

range of results for the Pharmaey Defendants. Depending on the methodology, _

 

ARGUMENT

THE COURT SHOULD REM()VE THE PROVISO FROM 'I`HE RULING.

Distributors’ interrogatory No. 23 and Phannacy Defendants’ lnterrogatory No. 7 are
important for “narrowing and sharpening the issues.”13 To mount a defense, Distributors and
Pharrnacy Defendants must be able to take factual discovery regarding the allegedly suspicious
orders that will be at issue at trial. By allowing Plaintiffs to identify different orders through
their experts in February 2019, the Ruiing undermines Distributors’ and Pharmacy Defendants’
ability to focus their discovery efforts on the suspicious orders at issue. Distributors and
Pharmacy Defendants cannot know whether they are aiming at the duck or a decoy.

Discovery along the following tracks is important to I)istri‘outors’ defense:

1. Are the Orders In Fact Suspiciaus? DEA recognizes that with the current guidance
on reporting of “suspicious orders” not all, or even most, orders reported as “suspicious” will in
fact prove to be indicative of diversion Distributors and Pharmacy Defendants arc entitled to
pursue discovery that will show that to be true for the orders identified by Plaintiffs.

2. l[ftlze Orders Had Been Reported, Would Regulators Hrwe Taken Action? Even
assuming that Plaintiffs could meet their burden of proving that a particular order was
suspicious, it would remain for Plaintiffs also to prove that the order caused them harm.
Distributors and Pharmaey Dct`endants are entitled to pursue discovery that will show that, even

had they reported the order as suspicious, regulators would not have taken any action, breaking

 

13 See Ex. D; Fed. R. Civ. P. 33 advisory committee’s note (i970 Amendment, subd. (b)).

CaSe: 1217-md-O2804-DAP DOC #Z 1122 Filed: 11/13/18 7 Of 11. Page|D #Z 27597

the chain of causation lt has been the experience of Distributors that even when they terminate a
customer for suspicious-ordering activity, DEA does not revoke the pharmacy’s registration

3. Were the Allegedly Suspict'ous Orders Diverted? Even if Plaintiffs could prove that
an order was “suspicious,” suspicion does not equal diversion; Plaintiffs would also have to
prove that the order was diverted and that such diversion factually and proximately caused them
legally cognizable damages Distributors and Pharrnacy Defendants are entitled to pursue
discovery that will show that the pharmacies Plaintiffs accuse were well-run and that their
pharmacists performed their obligations diligently and with appropriate safeguards to prevent
diversion

This discovery is vital to Distributors’ and Pharmacy Defendants’ cases. But Plaintiffs
have identified five sets of criteria for identifying suspicious orders, selected one (for now), and
purportedly applied those criteria to generate three lists of allegedly suspicious orderst]l1 And the
Ruling’s proviso permits them to change the criteria, abandon the current lists of allegedly
suspicious orders, and produce later (after the close of fact discovery) a different list of orders
that will be at issue at trial. lt is bad enough that Plaintiffs have produced three lists-lists that
range from identifying few orders to identifying almost all. But it does Distributors and
Phannacy Defendants no good to focus on even the current lists when Plaintiffs are perfectly free
to rely, without notice and after discovery closcs, on an entirely different list(s).

In sum, Plaintiffs have served responses that provide no reliable information that would
allow Distributors and Pharmacy Dcfendants to do the analysis or take the discovery they need.

And the proviso creates the risk that some or all of the discovery and effort that Distributors and

 

"‘ Plaintiffs should be barred from introducing any evidence at trial that relies on a process for
determining suspicious orders that was not applied and identified in the existing interrogatory
responses

CaSe: 1217-md-O2804-DAP DOC #Z 1122 Filed: 11/13/18 8 Of 11. Page|D #Z 27598

Pharmacy Defendants might pursue now will be wasted and that the real discovery/work can
begin only when Plaintiffs submit expert reports, jeopardizing the Court’s trial date. Distributors
and Pharrnacy Defendants submit that Spccial Master Cohen was correct to order Plaintiffs to
answer the revised interrogatory and that he erred only by including the proviso. Certainly,
Piaintiffs are not forever bound to the criteria and orders they identify. if new information
comes to their attention, the Rules permit (indeed, obligate) Plaintiffs to amend their answers.
See, e.g., Pulliam v. Contz'nental Cas. Co., 2003 WL 1085939, at *5 (D.D.C. Jan. 24, 2003)
(ordering party to “respond to the question with the information it currently has” and noting that
it “may supplement its responses as appropriate” as discovery progresses); Fed. R. Civ. P. 26(e).
The problem with the proviso is that it allows Plaintiffs to use new criteria and provide a
different listhhcther or not new information comes to their attention Thus, the proviso gives
Plaintiffs an automatic “out.”

For the above reasons, Distributors and Pharniacy Defendants request that the Court enter
an order amending Discovery Ruling 7` by striking the stateinent, “The Special i\/Iaster adds that
plaintiffs’ answer to this contention interrogatory does not limit their experts from using different
criteria to identify suspicious orders, and therefore from concluding that there exist suspicious

orders in addition to those identified by plaintiffs in their response.”

CaSe: 1217-md-O2804-DAP DOC #Z 1122 Filed: 11/13/18 9 Of 11. Page|D #Z 27599

Dated: Novernber 13, 2018

/s/ Roberl A. Nfcholas
Robert A. Nicholas
Shannon E. McClure
REED SMI’I`H LLP
Three Logan Square

1717 Arch Street, Suite 3100
Philadelphia, PA 19l03
Tel: (215) 851-8l00

Fax: (215)851-1420
micholas@reedsmith.com
smcclure@reedsmith.eorn

Cotrnselfor AmerisourceBergen Drug
Corpr)rarion

/s/ Geo[[re}g Hobnr!
Geoffrey llobart

l\/larl< Lyneh

Christian Pistilli

COVINGTON & BURLING LLP
One CityCenter

850 'l`enth Street NW

Washington, DC 20001

Tel: (2()2) 662~5281
ghobart@cov.com

rnlynch n cov.corn
cpistilli@cov.corn

Cotmselfor McKesson Corpora!i`on

Respectfully submitted,

/S/ Enu Mainl`gi

I:lnu Mainigi

F. Lane Heard III
Steven M. Pyser
Ashley W. Hardin
WILLIAMS & CONNOLLY LLP
725 Twelfth Street, NW
Washington, DC 20005
Tel: {202) 434-5000
Fax: (202) 434-5029
EMainigi@wc.com
lheard@wc.corn
spyser@wc.com
ahardin@we.com

Counseifor Ccrrdincll Heafth, Inc.

/s'/ James W. Mafrhews
Jaines W. Matthews
Katy E. Koski

Redi Kasollja

FOLEY & LARI)NER LLP
ill Huntington Avenue
Boston, MA 02199

Tel; (617) 342-4000
Fax: (6]‘7) 342-4001
jmatthews@foley.com
kl<oski@foley.com
rkasollja@foley.com

CounselforAnda, fact

(counsel continued on next page)

CaSe: 1217-mCl-O2804-DAP DOC #Z 1122

/s/ Willz`nm E. Padgetl
Wiliiarn E. Padgett (lN No. 188l 9»49)

Kathleen Matsoukas {lN l\lo. 31833-49)
BARNES & THORNBURG LLP

l l South Meridian Street

lndianapolis, IN 46204

Tel; (317) 236-1313

Fax: (317) 231-7433
williarn.padgett@btlaw.corn
krnatsoukas@btlaw.coin

Counselfor H. D. sz'rh, LLCf/)'o“a/ H.D.
Smith Whoiesale Drz.rg Co.

/s/ Eric R. Delinskv (consenr)

Eric R. Delinsky

Alcxandra W. Miller
ZUCKERMAN SPAEI)ER LLP
1800 l\/I Street, NW, Ste. 1000
Washington, DC 20036

Tel: (202) 778-1800
edeiinsky@zuckerrnan.corn
smiller@zuckerman.com

Counselfor CVS lndiann, .L.L.C. and CVS Rx
Servi'ces, lite

/5/ Elz`sa P. McEnroe (`wirh cr)nseni)

Elisa P. McEnroe

l\/IORGAN, LEWIS & BOCKJUS LLP
l70l Markct Strcet

Philadelphia, PA 19103-2921

Tel: (215) 963-5000
elisa.rncern'oe@rnorganlewis.corn

 

Kelly A. Moore

MORGAN, LEWIS & BOCKIUS LLP
101 Park Avenue

New York, NY 10173-0060

Tel: (2l2) 309-6000
kelly.moore@morganlcwis.com

Counselfor Ri`£e Aid oanryla)/id, bia

Filed: 11/13/18 10 Of11. Page|D #Z 27600

/s/ Mntthew W. Brewer

Matthew W. Brevver

BARTLIT BECK PIERMAN
PALENCHAR & SCOTT LLP
54 West I~Iubbard Street, Ste. 300
Chicago, IL 60654

Tel: (312) 494-4400
matthewbrewer@bartlitbeck.com

Counseljor Walgreen Co. and Wcilgreen
Enslern Co., lnc.

/s/ Tina M. Tabacchi /con.sent)
Tina M. Tabacchi

'l`ara A. Furnerton

JONES DAY

77 West Waeker

Chicago, IL 60601

Tel: (312) 782~3939
tmtabacchi@jonesday.com
tfurnerton@jonesday,com

Counselfor Walmnrr Inc.

10

CaSe: 1217-md-O2804-DAP DOC #Z 1122 Filed: 11/13/18 11 Of11. Page|D #Z 27601

CERTIFICATE OF SERVICE
l, J. Philip Calabrese, hereby certify that the foregoing document was served via the

Court’s ECF system to all counsel of record.

/s/J. Phili`p Ccn'crbrese
J. Philip Calabrese

li

